Title: To James Madison from George Joy, 31 December 1814
From: Joy, George
To: Madison, James


        
          
            ⟨N⟩o 13 Finsbury ⟨Square⟩London 31st December 1814.
            Dear sir,
          
          It is long since I had the honor of addressing you; much longer since I had that of receiving a Line from you; the last being of the date of Janry 1811.
          I have very sudden notice of Mr: Carroll’s arrival and Departure; and write this in the Coffee House with him, without any opportunity of referring to or enclosing any papers save the printed section of the Pamphleteer No 8. which, if the whole work should not have reached you before

this will exhibit a sample of the Labours to bring about the peace I know you desire, of Your friend & Servt.
          
            Geo: Joy.
          
        
        
          In the haste in which I find myself I leave open to your perusal a Letter for Mr Benjn […]
          I am […]
        
      